                                                                                        Case 2:20-cv-01841-JCM-BNW Document 66
                                                                                                                            76 Filed 01/22/21
                                                                                                                                     02/26/21 Page 1 of 4



                                                                                    1   LAGOMARSINO LAW
                                                                                        ANDRE M. LAGOMARSINO, ESQ.
                                                                                    2   Nevada Bar No. 6711
                                                                                        DAVEN P. CAMERON, ESQ.
                                                                                    3
                                                                                        Nevada Bar No. 14179
                                                                                    4   3005 West Horizon Ridge Parkway, #241
                                                                                        Henderson, Nevada 89052
                                                                                    5   Telephone: (702) 383-2864
                                                                                        Facsimile: (702) 383-0065
                                                                                    6   aml@lagomarsinolaw.com
                                                                                        daven@lagomarsinolaw.com
                                                                                    7
                                                                                        Attorneys for Plaintiff Parnell Jay Fair
                                                                                    8
                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                    9
                                                                                                                           DISTRICT OF NEVADA
                                                                                   10
                  3005 West Horizon Ridge Parkway, #241, Henderson, Nevada 89052




                                                                                        PARNELL JAY FAIR, individually,                  CASE NO: 2:20-cv-01841-JCM-BNW
                       Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                   11
LAGOMARSINO LAW




                                                                                   12          Plaintiff,                                   STIPULATION AND [PROPOSED]
                                                                                                                                            ORDER TO EXTEND PLAINTIFF’S
                                                                                   13   v.                                                DEADLINE TO FILE HIS RESPONSE TO
                                                                                                                                           DEFENDANT CASEY ALLEN ROEHR,
                                                                                   14   LAS VEGAS METROPOLITAN POLICE                     M.D.’S MOTION TO DISMISS (ECF NO.
                                                                                   15   DEPARTMENT, a political subdivision of the            57) AND JOINDERS THERETO
                                                                                        State of Nevada; LUKAS TURLEY, individually;
                                                                                   16   ALEXANDER          RYNDAK,       individually;                  (First Request)
                                                                                        UNIVERSITY MEDICAL CENTER, D/B/A
                                                                                   17   UNIVERSITY MEDICAL CENTER OF
                                                                                        SOUTHERN NEVADA, a Nevada Governmental
                                                                                   18   Entity; CHASITY TRAVIS, individually; JENNA
                                                                                   19   A. DOUD, individually; JESSE WELLS,
                                                                                        individually;   CASEY   ALLEN       ROEHR,
                                                                                   20   individually; SHAIN HOWARD, individually;
                                                                                        SCOTT KEVIN LEE, individually; BROCK T.
                                                                                   21   WENTZ, individually; DOES I – X, and ROES I
                                                                                        – X, inclusive
                                                                                   22

                                                                                   23          Defendants.

                                                                                   24          WHEREAS Defendant Casey Allen Roehr, M.D. filed his Motion to Dismiss (“Motion”) on

                                                                                   25   January 11, 2021 (ECF No. 57) in response to Plaintiff’s Amended Complaint (ECF No. 46).
                                                                                   26
                                                                                               WHEREAS Defendants University Medical Center d/b/a University Medical Center of
                                                                                   27
                                                                                        Southern Nevada (“UMC”) and Chasity Travis filed their Joinder to Defendant Casey Allen Roehr’s
                                                                                   28
                                                                                        Motion to Dismiss on January 20, 2021 (ECF No. 65).

                                                                                                                                   Page 1 of 4
                                                                                        Case 2:20-cv-01841-JCM-BNW Document 66
                                                                                                                            76 Filed 01/22/21
                                                                                                                                     02/26/21 Page 2 of 4



                                                                                    1          WHEREAS Defendant Brock T. Wentz, D.O. filed his Joinder to Defendant Casey Allen

                                                                                    2   Roehr’s Motion to Dismiss on January 19, 2021 (ECF No. 64).
                                                                                    3
                                                                                               WHEREAS Defendant Shain Howard, D.O. filed his Joinder to Defendant Casey Allen
                                                                                    4
                                                                                        Roehr’s Motion to Dismiss on January 14, 2021 (ECF No. 63).
                                                                                    5
                                                                                               WHEREAS Defendants Jenna Doud and Jesse Wells filed their Joinder to Defendant Casey
                                                                                    6
                                                                                        Allen Roehr’s Motion to Dismiss on January 14, 2021 (ECF No. 61).
                                                                                    7

                                                                                    8          Pursuant to Local Rule IA 6-1(a), the Parties hereby stipulate and agree to extend the

                                                                                    9   deadline for Plaintiff to file his response to Defendant Casey Allen Roehr’s Motion and Joinders
                                                                                   10
                  3005 West Horizon Ridge Parkway, #241, Henderson, Nevada 89052




                                                                                        thereto. The current deadline for Plaintiff to respond to Defendant Casey Allen Roehr’s Motion is
                       Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                   11
                                                                                        January 25, 2021. The new deadline for Plaintiff to respond to Defendant Casey Allen Roehr’s
LAGOMARSINO LAW




                                                                                   12
                                                                                        Motion will be February 4, 2021.
                                                                                   13
                                                                                               Good cause exists for the extension because Plaintiff requires a thorough and thoughtful
                                                                                   14

                                                                                   15   response. Plaintiff’s counsel currently is under competing deadlines, including preparation for an

                                                                                   16   upcoming trial, depositions, and briefing deadlines. As an office of only three (3) attorneys, these

                                                                                   17   competing deadlines put additional strain on counsel to ensure briefing is thoroughly and
                                                                                   18   thoughtfully compiled. Moreover, one of the attorneys in the plaintiff’s office has recently returned
                                                                                   19
                                                                                        from a two-week quarantine and recovery from COVID-19. As a result, the other two attorneys in
                                                                                   20
                                                                                        the office had to cover other deadlines. Finally, the office is typically staffed with an additional law
                                                                                   21
                                                                                        clerk who has recently left the office to extern for the United States District Court leaving the office
                                                                                   22

                                                                                   23   temporarily shorthanded.

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                        ///
                                                                                   27
                                                                                        ///
                                                                                   28


                                                                                                                                      Page 2 of 4
                                                                                        Case 2:20-cv-01841-JCM-BNW Document 66
                                                                                                                            76 Filed 01/22/21
                                                                                                                                     02/26/21 Page 3 of 4



                                                                                    1            This extension is the first request for an extension and is not submitted for the purpose of

                                                                                    2   delay.
                                                                                    3
                                                                                                 IT IS SO STIPULATED AND AGREED.
                                                                                    4
                                                                                        DATED this 22nd day of January, 2021.               DATED this 22nd day of January, 2021.
                                                                                    5
                                                                                        LAGOMARSINO LAW                                     LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                                                    6

                                                                                    7
                                                                                        _/s/ Daven P. Cameron______________                 _/s/ Melanie L. Thomas______________
                                                                                    8   Andre M. Lagomarsino, Esq. (#6711)                  Keith A. Weaver, Esq.
                                                                                        Daven P. Cameron, Esq. (#14179)                     Melanie L. Thomas, Esq.
                                                                                    9   3005 West Horizon Ridge Parkway, #241               6385 South Rainbow Blvd. Suite 600
                                                                                        Henderson, Nevada 89052                             Las Vegas, Nevada 89118
                                                                                   10
                  3005 West Horizon Ridge Parkway, #241, Henderson, Nevada 89052




                                                                                        Attorneys for Plaintiff Parnell Jay Fair            Attorneys for Defendant Brock T. Wentz, M.D.
                       Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                   11
                                                                                        DATED this 22nd day of January, 2021.               DATED this 22nd day of January, 2021.
LAGOMARSINO LAW




                                                                                   12
                                                                                        KAEMPFER CROWELL                                    PITEGOFF LAW OFFICE
                                                                                   13
                                                                                        _/s/ Ryan W. Daniels__________________              _/s/ Jeffrey I. Pitegoff  _________________
                                                                                   14   Lyssa S. Anderson, Esq.                             Jeffrey I. Pitegoff, Esq.
                                                                                   15   Ryan W. Daniels, Esq.                               911 Buffalo Drive, Suite 201
                                                                                        1980 Festival Plaza Drive, Suite 650                Las Vegas, Nevada 89128
                                                                                   16   Las Vegas, Nevada 89135                             Attorney for Defendants University Medical
                                                                                        Attorneys for Defendants LVMPD, Lukas Turley,       Center and Chasity Travis
                                                                                   17   and Alexander Ryndak
                                                                                   18   DATED this 22nd day of January, 2021.               DATED this 22nd day of January, 2021.
                                                                                   19
                                                                                        McBRIDE HALL                                        JOHN H. COTTON & ASSOCIATES, LTD.
                                                                                   20

                                                                                   21   _/s/ Sean M. Kelly__________________                /s/ Brad J. Shipley__________________
                                                                                        Robert C. McBride, Esq.                             John H. Cotton, Esq.
                                                                                   22
                                                                                        Sean M. Kelly, Esq.                                 Brad J. Shipley, Esq.
                                                                                   23   8329 West Sunset Road, Suite 260                    7900 West Sahara Avenue, Suite 200
                                                                                        Las Vegas, Nevada 89113                             Las Vegas, Nevada 89117
                                                                                   24   Attorney for Defendant Jenna Doud                   Attorneys for Defendant Scott Kevin Lee
                                                                                        and Jesse Wells
                                                                                   25

                                                                                   26

                                                                                   27   ///

                                                                                   28   ///


                                                                                                                                     Page 3 of 4
                                                                                        Case 2:20-cv-01841-JCM-BNW Document 66
                                                                                                                            76 Filed 01/22/21
                                                                                                                                     02/26/21 Page 4 of 4



                                                                                    1   DATED this 22nd day of January, 2021.         DATED this 22nd day of January, 2021.

                                                                                    2   LEWIS BRISBOIS BISGAARD & SMITH LLP           LAURIA TOKUNAGA GATES & LINN, LLP
                                                                                    3
                                                                                        _/s/ Katherine J. Gordon__________________    __/s/ Anthony D. Lauria_________________
                                                                                    4   Katherine J. Gordon, Esq.                     Anthony D. Lauria, Esq.
                                                                                        6385 South Rainbow Blvd., Suite 600           601 South Seventh Street
                                                                                    5   Las Vegas, NV 89118                           Las Vegas, Nevada 89101
                                                                                        Attorney for Dr. Casey Roehr, M.D.            Attorney for Defendant Shain Howard
                                                                                    6

                                                                                    7

                                                                                    8         IT IS SO ORDERED.

                                                                                    9                                           ___________________________________________
                                                                                                                                UNITED STATES DISTRICT COURT JUDGE
                                                                                   10
                  3005 West Horizon Ridge Parkway, #241, Henderson, Nevada 89052




                                                                                                                                        February 26, 2021
                                                                                                                                DATED: ______________________________
                       Telephone (702) 383-2864 Facsimile (702) 383-0065




                                                                                   11
LAGOMARSINO LAW




                                                                                   12

                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28


                                                                                                                                Page 4 of 4
